Citation Nr: 0535171	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-22 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected dysthymia and anxiety.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from September 1997 to 
August 2000.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the RO.  

In September 2005, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In October 2003, the veteran underwent a VA psychiatric 
examination for the purpose of evaluating the claimed 
disorder.  

By a rating action, dated in February 2004, the RO granted 
service connection for dysthymia and anxiety and assigned a 
30 percent disability rating, effective on August 20, 2000, 
the day after the veteran's separation from service.  The 
veteran disagreed with that rating, and this appeal ensued.  

The RO's February 2004 decision was an initial rating award.  
When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Since the veteran's October 2003 VA examination, the veteran 
has continued to receive VA psychiatric treatment.  The 
report of his last appointment is dated in September 2004.  

During his hearing in September 2005, the veteran testified 
that he had received monthly counseling/psychiatric treatment 
at VA.  He suggested that he had additional records 
reflecting that treatment.  

Accordingly, this appeal is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to ensure compliance with the VA's duties 
to assist the veteran in the development 
of his claim of entitlement to an 
increased rating for his service-
connected dysthymia and anxiety.  
38 U.S.C.A. §§ 5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2005).  

In so doing, ensure that the following 
actions have been performed:  (1) inform 
the veteran of the information and 
evidence not of record that is necessary 
to substantiate each of his specific 
claim; (2) inform the veteran about the 
information and evidence that VA will 
seek to provide; (3) inform the veteran 
about the information and evidence that 
he is expected to provide; and 
(4) request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claim.  

2.  The RO should obtain VA medical 
records from the facility where he has 
received counseling/psychiatric treatment 
since August 2004.  Then request records 
of that treatment directly from the 
facility in question.  Also request that 
the veteran submit any such records in 
his possession.  

3.  When the actions in paragraph 1 and 2 
have been completed, schedule the veteran 
for a psychiatric examination to 
determine the current severity of the 
service-connected dysthymia and anxiety.  
All indicated tests and studies must be 
performed and any necessary consultations 
must be scheduled.  

The claims file must be made available to 
the examiner for review, and the examiner 
must verify that the claims file has, in 
fact, been reviewed.  The examiner should 
provide a GAF score based solely upon the 
service-connected dysthymia and anxiety 
and provide an explanation of the 
significance of the GAF score assigned.  

4.  When action requested hereinabove is 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of an initial 
rating in excess of 30 percent for the 
service-connected for dysthymia and 
anxiety.  In so doing, consider the 
possibility of "staged ratings" noted 
in Fenderson.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WIILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



 
 
 
 

